Judgment reversed on the law and the facts and a new trial granted, costs to appellant to abide the event. The case presented issues for the determination of the jury. In cases such as this, where the alleged negligence resulted in death, the plaintiff is not held to the high degree of proof required in a case where the injured person may take the stand and give his version of the happening of the accident. In such cases, also, the plaintiff is relieved of the burden of proving the decedent’s freedom from contributory negligence. Lazansky, P. J., Hagarty, Carswell, Scudder and Davis, JJ., concur.